El Juez Asociado Señor Santana Becerra
emitió la opinión del Tribunal.
En la Sala de San Juan del Tribunal Superior se inter-puso demanda de Juana Vázquez Vda. de Velázquez y su hija menor contra José A. Díaz Bonilla, en reclamación de daños y perjuicios. La razón de pedir fue un alegado embargo ile-gal que alegaron causó daños a los demandantes. Seguidos los trámites, el demandado José A. Díaz Bonilla interpuso demanda de tercero contra International Credit Agency, Inc., y Manuel Rodríguez Estrada, y después de exponer cier-tos hechos, alegó “que de establecer la parte demandante en su día las alegaciones contenidas en la demanda original y obtener indemnización contra el demandado y tercero de-mandante José A. Díaz Bonilla, este Hon. Tribunal deberá dictar una sentencia igualmente contra los terceros-demanda-dos International Credit Agency, Inc., y Manuel Rodríguez Estrada resarciendo al tercero-demandante por los daños que tenga que satisfacer a los demandantes originales, ya que de ser cierto lo alegado en la demanda, todos los terceros-deman-dados o cualquiera de ellos conjuntamente son responsables de haber obrado negligente, ilegal y culposamente.”
La súplica de la demanda de tercero fue que en su día se dictara sentencia condenando a los terceros-demandados a satisfacer al tercero-demandante cualquier suma que dicho tercero-demandante viniera obligado a satisfacer por vía de indemnización a los demandantes originales.
*51La Sala de instancia dictó la siguiente sentencia: “Visto lo resuelto en Marcano vs. Autoridad de las Fuentes Fluvia-les, 91 D.P.R. 654, se desestima la demanda de Tercero. Regístrese y notifíquese.”
Expedimos auto de certiorari para revisar dicha senten-cia. (1) La situación en derecho presente en este recurso es idéntica a la resuelta por el Tribunal recientemente en el de Serralta v. Martínez Rivera, 97 D.P.R. 466, decidido en 23 de junio de 1969. En éste, como en aquél, la Sala sentencia-dora actuó invocando a Marcano Torres v. Fuentes Fluviales, sentencia de 20 de enero de 1965, 91 D.P.R. 654. En el caso de Serralta explicamos el fallo de Marcano, supra, y expusi-mos las razones por las cuales no es de aplicación a una situa-ción como ésta. Y véase: Vélez v. Halco Sales, Inc., 97 D.P.R. 438 (1969).

Por los fundamentos expuestos en la decision del caso de Serralta, antes citado, se revoca la sentencia recurrida anteriormente transcrita, y se devuelve el caso a la Sala de instancia para que sea contestada la demanda contra tercero y para ulteriores procedimientos compatibles con lo aquí dispuesto.

El Juez Presidente Señor Negrón Fernández y los Jueces Asociados Señores Rigau y Dávila no intervinieron.

 Técnicamente éste es un recurso de revisión, ya que en lo que concierne al tercero-demandante se dictó sentencia final. Pero, habiéndose notificado la petición de certiorari a la parte contraria, y habiéndose inter-puesto dentro del término permisible de 30 días, tenemos jurisdicción para fallar en los méritos.